                             Case 2:10-cv-05952-JP Document 132-1 Filed 04/15/21 Page 1 of 6



                                        QUALITY OF LIFE ENFORCEMENT: 2007 TO 2020
NOTES:                               60000
OFFENSE DATA IS
TABULATED USING UCR
CODES FROM CJIS/INCT
DATABASE, DATA COULD                 50000
CHANGE BASED ON
INVESTIGATIONS AND
RECLASSIFICATIONS.
                                     40000
CITY BEGAN ENFORCING
MARIJUANA POSSESSION
THROUGH CITY CODE
VIOLATIONS IN 2014                   30000




                                     20000




                                     10000




                                         0
                                               2007   2008   2009   2010   2011   2012   2013   2014   2015   2016   2017   2018   2019   2020
CURFEW                                         21913 20669 19603 16632 11790 15912 17063 15864 13392          8126   7395   4932   4665   1101
SIMPLE TRESPASS                                405    354    247    289    279    208    250    207    202    231    234    240    276    280
MINOR DISORDERLY CONDUCT/FAILURE TO DISPERSE   2773   3230   3252   3019   2254   2048   1929   1805   1815   1244   914    766    1032   726
OBSTRUCTING STREET/HIGHWAY                     1206   1037   969    1152   908    1234   1088   1142   1065   689    677    240    537    171
GAMBLING                                       142    125     99     71    54      63     52    46      44     43    42      30    75      9
TRUANCY                                        28382 29830 30069 26353 19637 20236 20564 17819 15990 12742 10203            9179   7713   2163
POSSESSION/USE SMALL AMOUNTS OF MARIJUANA       0      0      0      0      0      0      0     34     744    1543   2550   2796   3780   2767
                                Case 2:10-cv-05952-JP Document 132-1 Filed 04/15/21 Page 2 of 6



                                                       Investigatory Stops: 2007 to 2020
                  700000




                  600000




                  500000




                  400000




                  300000




                  200000




                  100000




                          0
                              2007     2008     2009      2010    2011     2012     2013     2014*    2015     2016     2017     2018     2019     2020*
VEHICLE STOPS (2702)***       226291   268492   249705   240370   218668   224535   221792   364873   386808   377231   419854   303347   398843   152014
PEDESTRIAN STOPS (2701)*** 138419      216591   253160   237182   202461   215841   225369   219620   227876   145659   107897   76456    79860    29339
                                                       Case 2:10-cv-05952-JP Document 132-1 Filed 04/15/21 Page 3 of 6



                                              Murders, Shooting Victims and VUFA Arrests (Firearm Posession): 2007 to 2020
                                      2500                                                                                                           600




                                                                                                                                                     500
                                      2000




                                                                                                                                                     400
Count (Shootings/VUFA)




                                      1500




                                                                                                                                                           Count (MURDER)
                                                                                                                                                     300



                                      1000

                                                                                                                                                     200




                                        500
                                                                                                                                                     100




                                          0                                                                                                          0
                                                2007     2008   2009   2010   2011   2012   2013   2014   2015   2016   2017   2018   2019   2020*
                         SHOOTING VICTIMS       1597     1399   1361   1471   1407   1279   1128   1047   1235   1278   1223   1403   1465   2246
                         VUFA (Firearms Only)   1335     1321   1184   1116   1169   1089   938    1037   927    1085   1236   1237   1479   2062
                         MURDER                 391      331    302    306    324    331    247    248    280    273    316    351    355    495
                                                  Case 2:10-cv-05952-JP Document 132-1 Filed 04/15/21 Page 4 of 6



                                                           Proactive Policing* vs Shooting Victims: 2007 to 2020
                                    2500                                                                                                          700000




                                                                                                                                                  600000

                                    2000


                                                                                                                                                  500000




                                                                                                                                                           Proactive Policing Count
                                    1500
Shooting Victim Count




                                                                                                                                                  400000




                                                                                                                                                  300000
                                    1000


          NOTES:
          "PROACTIVE
                                                                                                                                                  200000
          POLICING" IS
          DEFINED AS THE
          AGGREGATION                500
          OF ALL QUALITY
          OF LIFE AND                                                                                                                             100000
          INVESTIGATORY
          STOP COUNTS


                                       0                                                                                                          0
                                           2007     2008     2009   2010   2011   2012   2013   2014   2015   2016   2017   2018   2019   2020*
                        PROACTIVE POLICING 419531 540328 557104 525068 456051 480077 488107 621410 647936 547508 549766 397986 496781 188570
                        SHOOTING VICTIMS   1597     1399     1361   1471   1407   1279   1128   1047   1235   1278   1223   1403   1465   2246
                                                                   Case 2:10-cv-05952-JP Document 132-1 Filed 04/15/21 Page 5 of 6




           QUALITY OF LIFE OFFENSE                          2007         2008     2009          2010     2011         2012     2013      2014       2015     2016     2017     2018     2019     2020
POSSESSION/USE SMALL AMOUNTS OF MARIJUANA                   N/A          N/A      N/A           N/A      N/A          N/A      N/A        34        744      1543     2550     2796     3780     2767
                  TRUANCY                                  28382        29830    30069         26353    19637        20236    20564     17819      15990    12742    10203     9179     7713     2163
                 GAMBLING                                   142          125       99            71       54           63       52        46         44       43       42       30       75       9
        OBSTRUCTING STREET/HIGHWAY                          1206         1037     969           1152     908          1234     1088      1142       1065     689      677      240      537      171
MINOR DISORDERLY CONDUCT/FAILURE TO DISPERSE                2773         3230     3252          3019     2254         2048     1929      1805       1815     1244     914      766      1032     726
              SIMPLE TRESPASS                               405          354      247           289      279          208      250       207        202      231      234      240      276      280
                  CURFEW                                   21913        20669    19603         16632    11790        15912    17063     15864      13392     8126     7395     4932     4665     1101
                    Total                                  54821        55245    54239         47516    34922        39701    40946     36917      33252    24618    22015    18183    18078     7217

                       NOTES: OFFENSE DATA IS TABULATED USING UCR CODES FROM CJIS/INCT DATABASE, DATA COULD CHANGE BASED ON INVESTIGATIONS AND RECLASSIFICATIONS


                 CATEGORY                                  2007          2008     2009          2010     2011         2012     2013     2014*       2015     2016     2017     2018     2019     2020*
         PEDESTRIAN STOPS (2701)***                       138419        216591   253160        237182   202461       215841   225369   219620      227876   145659   107897    76456    79860    29339
           VEHICLE STOPS (2702)***                        226291        268492   249705        240370   218668       224535   221792   364873      386808   377231   419854   303347   398843   152014
                 Total Stops                              364710        485083   502865        477552   421129       440376   447161   584493      614684   522890   527751   379803   478703   181353

                                    NOTES: 2014 Data includes only Feb through Dec due to new 48A system implementation. 2007 to 2013 stop records come from INCT

                    CATEGORY                               2007          2008     2009          2010     2011         2012     2013      2014       2015     2016     2017     2018     2019    2020*
                     MURDER                                391           331      302           306      324          331      247       248        280      273      316      351      355      495
                 SHOOTING VICTIMS                          1597          1399     1361          1471     1407         1279     1128      1047       1235     1278     1223     1403     1465     2246
                VUFA (Firearms Only)                       1335          1321     1184          1116     1169         1089     938       1037       927      1085     1236     1237     1479     2062


                PROACTIVE POLICING                        419531        540328   557104        525068   456051       480077   488107    621410     647936   547508   549766   397986   496781   188570

                                                        NOTES: "Proactive Policing" aggregates together all Quality of Life and Pedestrian/Vehicle stops




                                                        Chart Title
        60000


        50000


        40000


        30000


        20000


        10000


           0
                   1      2     3      4     5      6        7      8       9     10      11      12    13      14
                   Case 2:10-cv-05952-JP Document 132-1 Filed 04/15/21 Page 6 of 6




                  OFFENSE                                              UCR CODES USED
POSSESSION/USE SMALL AMOUNTS OF MARIJUANA                          1828 1829 1830 1831 2691
                  TRUANCY                                                    3129
                 GAMBLING                                                 1900 SERIES
        OBSTRUCTING STREET/HIGHWAY                                      2403 2417 2418
MINOR DISORDERLY CONDUCT/FAILURE TO DISPERSE                            2404 2413 2414
              SIMPLE TRESPASS                                                2616
                  CURFEW                                                   2684 2685
